Title: John Adams to Thomas Boylston Adams, 24 January 1801
From: Adams, John
To: Adams, Thomas Boylston


				
					Dear Son
					Washington January 24 1801
				
				Yours of the 20th. is before me.— The Senate I hear is perfectly Satisfied at length, by a Message and some papers I sent them this Week at their request, that there is no Collision between The Convention with France and our Treaty with England: but other points labour. I choose not to say at present what I think. There has been, about two or three hundred Persons in the Union, who from the first nomination of Murray to this moment have been in a furious passion, and determined in their hearts to defeat the whole measure if they could, and to disgrace it as much as possible, in the Eyes of the public, if they could not.— If there are Some of those in the Senate, it would be no miracle.
				The families you mention, have been in pursuit of Dominion by the means of popularity. They are the old Tory Connections. They Seemingly that is hypocritically fell in with the french Revolution because they Saw it was popular: but as soon as they thought it was become unpopular, they flew passionately over the Way. But they mistook the sense of the People. The French Revolution was become unpopular, but a War with France was not become popular. on the contrary the sense of the People has been always in favour of a friendly Connection with France, Spain and holland, as the best Security to keep the British in Awe.
				For myself I have been, from 1786 to this moment a uniform detester of the French Revolution, as far as I could judge of it. Providence, and the french Nation had the Power. It was my duty to submit. But I had ever the most gloomy & fearful apprehensions of evil consequences, without being able to foresee any good. At the

Same time I have been as uniformly convinced, of the Policy of this Country to preserve Peace and a friendly Intercourse with France Spain and Holland, if it could be done, consistently with our honor and good faith. Brissotts Account of his Conversation with me as reported by Mr Gentz is true enough. The Interview was in Grosvenor Square, London. The Conversation was long and interesting. I wish he had detailed it more particularly.— He made me a present of his Works at the same time.
				I began my Defence, in 1786, as much, with a View to the French Revolution then in Embrio or rather Springing into birth, as to the County Conventions their Resolutions against the Governor & senate, and the Insurrection in the Massachusetts. in 1788 when I first arrived at Boston Mr George Cabbott and Mr Jonathan Jackson asked me questions about a french Revolution. I answered them that there would be a Revolution and forty Years of War and blood in Consequence of it, without obtaining a shadow of Liberty or any other Advantage that I could foresee. That the French Phylosophers who were bringing the Change forward understood nothing of Government, or the system of Liberty. That any Town Meeting in New England would produce a better Constitution than all the Statesmen and Phylosophers in France.
				The Adherents of Mr Hamilton, excepting a part of the Officers of the Cincinnati, are chiefly the Old Tories and their Connections. These have trumpetted and puffed his Talents, his Integrity and his disinterestedness these twenty Years. They all ever hated Hancock And Samuel Adams, and although they have affected an Appearance of some complaisance to me, in Consequence of my known principles and projects of Government, they have never loved me in their hearts. Their extravagant Praises of Washington have been merely to divert praises from Hancocks and Adams’s and McKeans &c on one hand and to boost the heavy Christian Hamilton up upon Washingtons fame, on the other
				Your young Friend who writes against the Treaty means well no doubt. But he is in error. He mistakes the sense of the people, both now and at the time of the institution of the mission.
				Your letters delight me very much. I must enjoin confidence and secresy But I shall soon be free & then I will write you with less reserve. In private life I will speak and write when I please.
				The league and the fronde cannot be too much studied nor the revolution & commonwealth of England. Lord Clarendon contains

much information & much wisdom. Some allowance must be made for him as a party man. But all revolutions are alike in many features
				I am my dear son Yours &c.
			